ORDER

PER CURIAM
Helen Poliak (“Poliak”) appeals the trial court’s judgment entering summary judgment in favor of Pulaski Bank (“Pulaski”) for balances due on three promissory notes. On appeal, Poliak claims that the trial court erred in entering summary judgment because genuine issues of material fact existed. Because Poliak did not raise a genuine issue of material fact, and because Pulaski was entitled to judgment as a matter of law, the trial court did not err in granting Pulaski’s motion for summary judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only,- setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).